IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


TERRI JONES,                           : No. 292 MAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (VILLANOVA UNIVERSITY),          :
                                       :
                    Respondents        :


                                   ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.